          Case 4:20-cv-00363-JM Document 13 Filed 09/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

NATHAN JEWELL                                                             PLAINTIFF

v.                            NO. 4:20-cv-00363 JM

ANDREW SAUL, Commissioner of                                              DEFENDANT
the Social Security Administration

                                            ORDER

       The Court has received findings and a recommendation from Magistrate Judge Patricia S.

Harris. No objections have been filed. The Court finds that the findings and recommendation

should be, and hereby are, approved and adopted in their entirety as this Court’s findings in all

respects. The motion to dismiss, construed as one for summary judgment, is granted. (Doc. No.

10). This case is dismissed, and judgment is entered for the Commissioner of the Social Security

Administration.

       IT IS SO ORDERED this 15th day of September, 2020.



                                            __________________________________
                                              UNITED STATES DISTRICT JUDGE
